          Case 1:20-cv-03274-VM Document 34 Filed 06/19/20 Page 1 of 2




60 Broad Street, 24th Floor                                                   Rika Khurdayan, Esq.
New York, New York 10004                                                      Partner
Tel. 212.457.9797                                                             Cel. 646.764.1630

Dilendorf.com                                                                 rk@dilendorf.com



June 19, 2020


T O:   HONORABLE VICTOR MARRERO
       UNITED STATES DISTRICT JUDGE
       SOUTHERN DISTRICT OF NEW YORK
       500 PEARL ST, SUITE 1610
       NEW YORK, NY 10007

       VIA ECF AND E MAIL

R E:   KDH CONSULTING GROUP LLC V. ITERATIVE CAPITAL MANAGEMENT L.P. ET AL.
       20-CV-03274 | BAD FAITH MISSTATEMENTS IN DEFENDANTS’ PRE-MTD CONFERENCE LETTER

 Dear Hon. Judge Marrero:

        On behalf of Plaintiff KDH Consulting Group LLC (“KDH” or “Plaintiff”), we must write
 to the Chambers to address serious factual misstatements and omissions in Defendants’ most recent
 submission, dated June 18, 2020 (“Letter,” Dkt. 33) showing, at the very least, lack of good faith in
 Defendants’ communications.
        We were stunned by the Letter calling Plaintiff’s intended amendments to the factual
 background of the Complaint a “cynical and transparent ploy to be released from the Subscription
 Agreement’s disclaimer and the LPA’s obligations” and stating that “Plaintiff argues that the
 disclaimers should be ignored and Plaintiff should not be bound by them because Plaintiff was
 unsophisticated” (Dkt. 33 at p. 2).
        On June 8, 2020, during a teleconference with Defendants’ counsel, pursuant to pursuant to
 Your Honor’s Individual Practices part II, subparts A and B, we were presented with the same
 speculative argument as stated in the Letter. We clearly and specifically advised Mr. Boller and Mr.
 Gerschwer that Plaintiff’s planned amendments to the factual background of the Complaint include
 substantiated facts about the degree of Plaintiff’s sophistication who lacked any experience (and any
 financial advisors but for Defendants) in cryptocurrency or general investments in private funds, and
 Defendants’ knowledge thereof.
       We could not emphasize more to Mr. Boller and Mr. Gerschwer during the June 8th call that,
 by adding such facts, Plaintiff would not argue that the subscription documents are inapplicable, but

                                             Page 1 of 2
           Case 1:20-cv-03274-VM Document 34 Filed 06/19/20 Page 2 of 2



 will only provide the relevant facts and context relating to the “degree of sophistication,” which is a
 generally accepted factor assessing reliance in securities fraud cases. See, e.g., San Diego Cty. Employees
 Ret. Ass'n v. Maounis, 749 F. Supp. 2d 104, 120 (S.D.N.Y. 2010); Dodona I, LLC v. Goldman, Sachs &
 Co., 847 F. Supp. 2d 624, 638 (S.D.N.Y. 2012) citing Emergent Capital Inv. Mgmt., LLC v. Stonepath Grp.,
 Inc., 343 F.3d 189, 195 (2d Cir. 2003) (“In assessing the reasonableness of a plaintiff’s alleged reliance,
 [courts] consider the entire context of the transaction, including factors such as its complexity and
 magnitude, the sophistication of the parties, and the content of any agreements between them.” Emphasis
 added.) Notably, Plaintiff cited the same case law in its response to Defendants pre-motion-to-
 dismiss (“MTD”) letter (Dkt. 30.) In fact, Plaintiff indicated its intention to add Defendants’
 boilerplate, inaccurate and misleading disclaimers and risk disclosures in the offering documents to
 the proposed Amended Complaint to further demonstrate fraud. (Dkt. 30 at p. 2).
        In light of the above, Defendants’ intentional and knowing mischaracterization of Plaintiffs’
 select proposed amendments related to Plaintiff’s degree of sophistication is made frivolously and in
 bad faith warranting the Court’s special consideration.
        Also, remarkably, Defendants state in the Letter that “[t]ime is of the essence,” while omitting
 the fact that Defendants have been delaying the matter by promising, on several occasions, including
 at the commencement of this action and during the June 8th call, to provide certain unidentified
 documents supposedly demonstrating that defendants Iterative OTC, LLC and Iterative Mining, LLC
 have no relation to the alleged misconduct. Plaintiff has been waiting patiently for such production
 for several weeks. See Exhibit 1 attached hereto at p.1 – the most recent correspondence, which
 Defendants omitted to enclose to their Letter.
        Plaintiff’s remaining contentions, including appropriateness of holder claims, forced sale
 doctrine and the Investment Advisers Act, are addressed and supported by law cited in Plaintiff’s
 communications pursuant to Your Honor’s Individual Practices. (See Dkt. 30.)
        Plaintiff is respectfully awaiting Your Honor’s guidance in response to Defendants’ Letter and
 the parties’ pre-MTD submissions.




                                                                          Sincerely,

                                                                          Rika Khurdayan




cc:     Robert Boller
        BARNES & THORNBURG LLP
        Counsel for the Defendants
        445 Park Avenue, Suite 700
        New York, NY 10022
        rboller@btlaw.com


                                                Page 2 of 2
